             Case 1:19-cv-00129-N Document 1 Filed 03/14/19 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                 CIVIL NO.
             v.

CHERYL MCCOY,

                      Defendant.

                                          COMPLAINT

      Plaintiff, United States of America, (United States), by and through Richard W.

Moore, United States Attorney for the Southern District of Alabama, and Erica R. Hilliard,

Assistant United States Attorney, complains of the Defendant, CHERYL MCCOY, and in

support for its cause of action, alleges and shows as follows:

      1.     This is a civil action brought by the United States pursuant to the Federal

Debt Collection Procedures (FDCPA) (1990), 28 U.S.C. § 3001(a)(1).

      2.     The amount due is for a debt owing to the United States for a loan

insured or guaranteed by the United States pursuant to 28 U.S.C. § 3002(3)(A). See,

Exhibit 1, Certificate of Indebtedness.

      3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

      4.     The Defendant, CHERYL MCCOY, is located in the Southern District of

Alabama and presently resides in Daphne, Alabama, within the jurisdiction of this Court.
              Case 1:19-cv-00129-N Document 1 Filed 03/14/19 Page 2 of 2


       5.     Demand has been made on the Defendant for payment in full. Despite this

demand, the debt remains outstanding, and the Defendant owes the United States the sum

of $43,075.35 with interest accrued through March 6, 2019. Pursuant to the attached,

Exhibit 1, Certificate of Indebtedness , Defendant’s debt is outlined as follows:

       Principal:                                $29,400.89

       Interest:                                 $13,674.46

       Administrative costs:                     $0.00

       WHEREFORE, the United States demands Judgment against the Defendant for the

total sum amount of $43,075.35 ($29,400.89 principal, and $13,674.46 interest accrued

through March 6, 2019, and with interest to accrue at the rate of 5.125% interest, or the

daily rate of $4.13 per day, until the date of Judgment, plus costs of this action. The

United States further demands that interest accrue after Judgment at the rate allowed by

law, compounded annually, until paid in full, pursuant to 28 U.S.C. §1961.

                                             Respectfully submitted,

                                             RICHARD W. MOORE
                                             UNITED STATES ATTORNEY


 Dated: March ______, 2019             By: s/Erica R. Hilliard
                                           Erica R. Hilliard
                                           Assistant United States Attorney
                                           63 S. Royal Street, Suite 600
                                           Mobile, Alabama 36602
                                           Telephone: 251.415.7103
                                           Facsimile: 251.441.5044
                                           Email:        Erica.Hilliard@usdoj.gov
                                     Case 1:19-cv-00129-N Document 1-1 Filed 03/14/19 Page 1 of 1
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS Cheryl McCoy
UNITED STATES OF AMERICA                                                                                                                 104 Brookwoood Cr.
                                                                                                                                         Daphne, AL 36526
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Baldwin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Erica R. Hilliard, Assistant United States Attorney
63 S. Royal Street-Suite 600
Mobile, AL 36602- (251) 415-7103

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 3001(a)-Federal Debt Collection Procedures Act
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for Money Judgment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         43,075.35                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/14/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
             Case 1:19-cv-00129-N Document 1-2 Filed 03/14/19 Page 1 of 1



                               U. S. DEPARTMENT OF EDUCATION
                                  SAN FRANCISCO, CALIFORNIA

                             CERTIFICATE OF INDEBTEDNESS #1 OF 1

                                                        Cheryl McCoy
                                                        104 Brookwood Cir.
                                                        Daphne, AL 36526-8143
                                                        Account No. xxx-xx-0800

I certify that U. S. Department of Education records show that the borrower named above is
indebted to the United States in the amount stated below plus additional interest from 03/06/19.

On or about 11/18/08 the borrower executed a promissory note to secure a Direct Consolidation loan
from the U. S. Department of Education. This loan was disbursed for $29,400.89 on 12/19/08 at
5.125% interest per annum. The loan was made by the Department under the William D. Ford Federal
Direct Loan Program under Title IV, Part D of the Higher Education Act of 1965, as amended, 20
U.S.C. § 1087a et seq. (34 C.F.R. Part 685). The Department demanded payment according to the
terms of the note, and the borrower defaulted on the obligation on 03/04/10. Pursuant to 34
C.F.R. § 685.202(b), a total of $0.00 in unpaid interest was capitalized and added to the principal
balance.

The Department has credited a total of $1,994.00 in payments from all sources, including Treasury
Department offsets, if any, to the balance. After application of these payments, the borrower now
owes the United States the following:

Principal:                                              $ 29,400.89
Interest:                                               $ 13,674.46

Total debt as of 03/06/19:                              $ 43,075.35

Interest accrues on the principal shown here at the rate of $4.13 per day.

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and
correct.

Executed on: 03/06/19



                                                        Christopher Bolander
                                                        Loan Analyst/Litigation Support
